      Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

BROTHERHOOD MUTUAL                               CIVIL ACTION No.
INSURANCE COMPANY

VS.

ST. GEORGE GREEK
ORTHODOX CHURCH OF
NORWALK, CONNECTICUT, INC.                       DECEMBER 17, 2019


               COMPLAINT FOR DECLARATORY AND OTHER RELIEF

PARTIES

       1.     The plaintiff Brotherhood Mutual Insurance Company [Brotherhood

Mutual] is an insurance company organized under the laws of the State of Indiana, with

a principal place of business in the State of Indiana.

       2.     The defendant The St. George Greek Orthodox Church of Norwalk,

Connecticut, Inc. [Church] is a corporation organized under the laws of the State of

Connecticut, with a principal place of business in the State of Connecticut.

JURISDICTION AND VENUE

       3.     This Court has jurisdiction over the subject matter and the parties in

accordance with 28 U.S.C. §2201 and 28 U.S.C. §1332, in that there is div ersity of

citizenship and the matter in dispute, exclusive of interest and costs, has a value in

excess of $75,000.

       4.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1391 in that the
      Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 2 of 9



defendant is a resident of the District of Connecticut and/or a substantial part of the

events giving rise to the claim occurred in the District of Connecticut.

UNDERLYING FACTS

       5.     By document dated April 15, 2019 and submitted by American Church

Group of New England, a Property Loss Notice was provided on behalf of the Church to

Brotherhood Mutual with a description of “Boiler blow out caused smoke damage” at the

Church building located at 238 W. Rocks Road, Norwich, Connecticut.

       6.     In response to the Property Loss Notice, Brotherhood Mutual initiated an

investigation into the claimed loss.

       7.     In response to a June 26, 2019 demand from Brotherhood Mutual, the

Church, through its public adjuster, submitted two Sworn Statements in Proof of Loss

by letter dated August 27, 2019, one for a Building claim and one for a Contents claim.

       8.     Each Sworn Statement in Proof of Loss refers to a “smoke” loss that

occurred on April 15, 2019 caused by “malfunction of the furnace.”

       9.     In each Sworn Statement in Proof of Loss, all of the claim amounts are

listed as “To Be Determined”.

       10.    On September 19, 2019, the Church, through its public adjuster, sent

Brotherhood Mutual proof in support of its Building claim, consisting of estimates

totaling $2,212,850.14.

       11.    By letter dated October 8, 2019, the Church, throug h its public adjuster,

submitted further proof in support of its claims.

       12.    The 10/8/2019 Sworn Statement in Proof of Loss supporting the Building

claim repeats the alleged origin of the loss as recited in the original Sworn Statement in

                                             2
      Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 3 of 9



Proof of Loss and, reducing the claim amount for Recoverable Depreciation and

Deductible, proffer the Amount Claimed under the policy as $1,888,232.46.

       13.    The 10/8/2019 Sworn Statement in Proof of Loss supporting the Contents

claim repeats the alleged origin of the loss as recited in the original Sworn Statement in

Proof of Loss, recites a Replacement Cost Loss and Damage total of $200,983.02, and

reduces the claim amount for Recoverable Depreciation, to reach an Amount Claimed

under the policy of $151,054.02.

       14.    At no time has the Church provided any documentation substantiating the

claim of a furnace malfunction on April 15, 2019.

       15.    To the contrary, the information provided by the Church, through its public

adjuster, was inconsistent with a conclusion that the claimed loss resulted from a

furnace malfunction on April 15, 2019.

       16.    The likely cause of the smoke and soot damage to the Church building

was the burning of candles within the Church building over an extended period of time.

POLICY

       17.    Brotherhood Mutual issued a policy of MinistryFirst Commercial Multi-Peril

Insurance, policy no. 06M5AO416845, to the Church as the nam ed insured. The

current policy period is 08/20/2018 to 08/20/2021. A prev ious policy was in effect for the

immediately preceding three year period.

       18.    The Property Coverage Summary includes a schedule showing Building

coverage in the amount of $3,674,000 and Personal Property coverage of $783,000. A

deductible of $1,000 is shown.

       19.    The Combined Schedule of Buildings and Personal Property list peril type

                                             3
      Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 4 of 9



as “Special with Theft” and peril form as BCP85 4.0. Valuation type is replacement.

      20.    The BROADENED BUILDING AND PERSONAL PROPERTY

COVERAGE PART, BCP-12B (4.1), provides, under the heading AGREEMENT, that

the insurer covers direct physical loss to covered property at the premises described on

the declarations caused by a covered peril.

      21.    Under the heading PERILS COVERED, the SPECIAL PERILS PART,

BCP-85 (4.0), provides that the insurer covers risks of direct physical loss unless the

loss is limited or caused by a peril that is excluded. In the PERILS EXCLUDED section

immediately following, the form provides as follows:

      2.     We do not pay for loss if one or more of the following exclusions
             apply to the loss:

                            *      *      *
             c.     Contamination or Deterioration: We do not cover loss
                    caused directly or indirectly by contamination or deterioration
                    including corrosion, decay, fungus, mildew, mold, rot, rust or
                    any quality, fault or weakness in the property that causes it
                    to damage or destroy itself. Such loss is excluded regardless
                    of any other cause or event that contributes concurrently or
                    in any sequence to the loss. This exclusion does not apply to
                    any resulting loss caused by a specified peril or breakage
                    of building glass.

                           *      *     *
             e.     Defects, Errors, and Omissions: We do not cover loss
                    which results from one or more of the following:

                    1)     an act or omission (negligent or not) relating to:

                           *      *     *
                           b)     the design, specification, construction,
                                  workmanship, installation, or maintenance of
                                  property;

                           *      *      *


                                              4
      Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 5 of 9



                           d)     maintenance of property (including land,
                                  structures, or improvements) . . ..

                           *       *      *
                     We cover any resulting loss caused by a covered peril
                     unless the resulting loss itself is excluded.

                            *      *     *
              I.     Increased Hazard: We do not cover loss occurring while
                     the hazard has been materially increased by any means
                     within your knowledge or your control.

                             *     *       *
              l.     Neglect: We do not cover loss caused by your neglect to
                     use all reasonable means to save covered property at and
                     after the time of loss. . . .

              m.     Pollutants: We do not cover loss caused by release,
                     discharge, seepage, migration, dispersal, or escape of
                     pollutants unless the release, discharge, seepage,
                     migration, dispersal, or escape is caused by a specified
                     peril. We cover any resulting loss caused by a specified
                     peril.

       22.    Under the heading WHAT YOU MUST DO IN CASE OF LOSS, the form

includes the following:

       1.     Notice: In case of loss, you must:

              a.     give us or our agent prompt notice including a description of
                     the property involved (we may request written notice); . . .

       2.     Protect Property: You must take all reasonable steps to protect
              covered property at and after an insured loss to avoid further loss.
              We pay the reasonable costs incurred by you for necessary repairs
              or emergency measures performed solely to protect covered
              property from further damage by a covered peril if a covered peril
              has already caused a loss to covered property. However, we do not
              pay for such repairs or emergency measures performed on
              property which has not been damaged by a covered peril. This
              does not increase our limit.

       23.    The COMMERCIAL PROPERTY COVERAGE CONDITIONS

                                            5
      Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 6 of 9



endorsement, BCP-100 (4.0), provide definitions of certain terms found in the policy.

The DEFINITIONS include:

       5.     Pollutant means:

              a.     any solid, liquid, gaseous, thermal or radioactive irritant or
                     contaminant, including acids, alkalis, chemicals, fumes,
                     smoke, soot, vapor, or waste. Waste includes materials to
                     be disposed of as well as recycled, reclaimed, or
                     reconditioned.

              b.     electrical or magnetic emissions, whether visible or invisible,
                     and sound emissions.

       24.    The COMMERCIAL PROPERTY COVERAGE CONDITIONS

endorsement, BCP-100 (4.0), further lists CONDITIONS, including the following:

       6.     Misrepresentation, Concealment, or Fraud: The Commercial
              Property Coverage is void as to you and any other insured if,
              before or after a loss:

              a.     you have or any other insured has willfully concealed or
                     misrepresented:

                     1)     a material fact or circumstance that relates to this
                            insurance or the subject thereof; or

                     2)     your interest herein;

              b.     there has been fraud or false swearing by you or any other
                     insured with regard to a matter that relates to this insurance
                     or the subject hereof.

       7.     Policy Period: We cover loss during the policy period shown on
              the declarations.

       25.    Inherent in policy no. 06M5AO416845 issued by Brotherhood Mutual is a

requirement of fortuity preventing coverage for loss that occurred, or was certain to

occur, prior to the inception of the coverage.



                                             6
      Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 7 of 9



CLAIMS

       26.     The claims of the Church are not, in whole or in part, covered under policy

no. 06M5AO416845 issued by Brotherhood Mutual.

       27.     The claims of the Church do not involve, in whole or in part, loss during

the policy period.

       28.     The claims of the Church are not, in whole or in part, within the coverage

terms of policy no. 06M5AO416845 issued by Brotherhood Mutual.

       29.     The claims of the Church are, in whole or in part, excluded from coverage

under policy no. 06M5AO416845 issued by Brotherhood Mutual.

       30.     The Church breached its duties and the conditions as set f orth in policy

no. 06M5AO416845 issued by Brotherhood Mutual and there is therefore no coverage,

in whole or in part, for the claims under the policy.

       31.     Brotherhood Mutual has an interest, legal and/or equitable, by reason of

danger of loss or of uncertainty as to the rights or other jural relations of the parties to

this action.

       32.     There is an actual bona fide and substantial question or issue in dispute

or substantial uncertainty of legal relations which requires settlement between the

parties.




                                              7
     Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 8 of 9



CLAIM FOR RELIEF

     WHEREFORE, the plaintiff Brotherhood Mutual Insurance Company prays for

and demands:

     1.    A declaration that the claims of The St. George Greek Orthodox Church of

           Norwalk, Connecticut, Inc. are not, in whole or in part, covered under

           policy no. 06M5AO416845 issued by Brotherhood Mutual Insurance

           Company;

     2.    A declaration that the claims of The St. George Greek Orthodox Church of

           Norwalk, Connecticut, Inc. are not, in whole or in part, within the coverage

           terms of policy no. 06M5AO416845 issued by Brotherhood Mutual

           Insurance Company;

     3.    A declaration that the claims of The St. George Greek Orthodox Church of

           Norwalk, Connecticut, Inc. are, in whole or in part, excluded from

           coverage under policy no. 06M5AO416845 issued by Brotherhood Mutual

           Insurance Company;

     4.    A declaration that The St. George Greek Orthodox Church of Norwalk,

           Connecticut, Inc. breached its duties and the conditions as set f orth in

           policy no. 06M5AO416845 issued by Brotherhood Mutual Insurance

           Company, and that there is therefore no coverage, in whole or in part, for

           the claims of The St. George Greek Orthodox Church of Norwalk,

           Connecticut, Inc.;

     5.    Such other relief as in law or equity may appertain.



                                          8
Case 3:19-cv-01977-VLB Document 1 Filed 12/17/19 Page 9 of 9



                              THE PLAINTIFF
                              BROTHERHOOD MUTUAL
                              INSURANCE COMPANY


                              By: /S/ Jack G. Steigelfest
                              Jack G. Steigelfest
                              Fed Bar No. ct 05733
                              Howard, Kohn, Sprague & FitzGerald LLP
                              Post Office Box 261798
                              Hartford, Connecticut 06126-1798
                              (860) 525-3101
                              (860) 247-4201
                              jgs@hksflaw.com




                                9
